Citation Nr: 0903342	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-32 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of basic eligibility for VA 
Dependency and Indemnity Compensation (DIC) benefits. 

ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The veteran had active service from November 1941 to 
September 1942 and April 1945 to February 1946.  He was a 
prisoner of war from April 1942 to September 1942. 
These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied 
reopening appellant's claim for service connection for the 
cause of the veteran's death, finding that the appellant had 
not submitted new and material evidence. Irrespective of the 
RO's action, the Board must decide whether the appellant has 
submitted new and material evidence to reopen the claim of 
service connection for the cause of death. Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The record is missing all information prior to the February 
2002 rating decision.  In the February 2002 decision the 
regional office stated that the veteran served in the 
Philippine Commonwealth Army from November 1941 to September 
1942 and in the Philippine Army from April 1945 to February 
1946, that he was a prisoner of war from April 1942 to 
September 1942, that he died on September 1990 and that the 
cause of death was rheumatic heart disease and congestive 
heart failure.  The Board accepts all of the regional 
office's statements as fact. 

An amendment to 38 C.F.R. §3.309 has been made and the Board 
will separately adjudicate whether to assess the appellant's 
claim as a new claim under 38 C.F.R. § 3.114. 


FINDINGS OF FACT

1. The RO denied the claim of entitlement to service 
connection for cause of the veteran's death in August 2002.  
The appellant did not appeal the decision and it is now 
final.

2. Evidence received since the final August 2002 rating 
decision is cumulative and does not raise a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for cause of the veteran's death.
CONCLUSION OF LAW

New and material evidence has not been received since the 
August 2002 RO decision and the claim of entitlement to 
service connection for the cause of the veteran's death is 
not reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2006. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Kent v. Nicholson, 20 Vet. App. 1 (2006), addresses notice 
requirements specific to new and material claims.  Kent 
requires that the appellant must be apprised as to the 
requirements as to the underlying service connection claim 
and as to the definitions of new and material evidence.  Kent 
further requires that the notice inform the veteran as to the 
basis for the prior final denial and what evidence would be 
necessary to substantiate the claim.  

The August 2006 notice letter satisfied the requirements 
under Kent and the appellant is not prejudiced by a decision 
on the claim at this time.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted. 38 U.S.C.A. § 5108.

"New" evidence is defined as evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is defined as evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. 38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed. Justus v. Principi, 3 
Vet. App. 510 (1992).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

In February 2002 the regional office denied the DIC claim on 
the basis that the veteran's cause of death was not due to a 
service-connected disability.  The veteran did not appeal 
that decision and it became final.  38 U.S.C.A. § 7105.  The 
preponderance of the evidence at the time of the February 
2002 decision was against a finding of service connection for 
the veteran's congestive heart failure and rheumatic heart 
disease on either a direct or presumptive basis. 

At the time of the August 2002 rating decision, the RO 
determined that the veteran's cause of death was rheumatic 
heart disease and congestive heart failure.  

However, subsequent to the February 2002 rating decision, the 
appellant submitted a death certificate indicating rheumatic 
heart disease as the sole cause of death.  The appellant also 
submitted a January 2007 declaration from Dr. A.A. stating 
that the veteran had been treated for congestive heart 
failure and rheumatic heart disease, and a statement that the 
regulations at 38 C.F.R. §3.309 had changed in her favor.  

Dr. A.A.'s declaration that the veteran was treated for 
congestive heart failure and rheumatic heart disease is, 
apparently, duplicative as the RO had previously determined 
that congestive heart failure and rheumatic heart disease 
were the causes of the veteran's death.  It does not meet the 
criteria to be considered as new and material evidence.

The death certificate submitted by the appellant is, at best, 
duplicative, but is also confusing, since it lists only 
rheumatic heart disease as the cause of the veteran's death.  
In any event, it does not meet the criteria to be considered 
as new and material evidence.

The change in regulation is new evidence as it expands the 
list of presumptive diseases upon which service connection 
may be based.  The question then becomes whether it is 
material to the claim before us.  

As previously discussed, the claim was denied in August 2002 
on the grounds that the veteran's death was not caused by a 
service-connected disability. 

In 2004 there were modifications to 38 C.F.R. §3.309.  The 
regulation states in applicable part: 

(c) Diseases specific as to former 
prisoners of war.

(1) If a veteran is a former prisoner 
of war, the following diseases shall be 
service connected if manifest to a 
degree of disability of 10 percent or 
more at any time after discharge or 
release from active military, naval, or 
air service even though there is no 
record of such disease during service, 
provided the rebuttable presumption 
provisions of § 3.307 are also 
satisfied.

Atherosclerotic heart disease or 
hypertensive vascular disease 
(including hypertensive heart disease) 
and their complications (including 
myocardial infarction, congestive heart 
failure, arrhythmia).

In pertinent part, the change to the regulation added 
atherosclerotic heart disease and hypertensive vascular 
disease and their complications, including congestive heart 
failure, to the list of disabilities that may be service 
connected on a presumptive basis.

The RO has determined that the veteran was a prisoner of war, 
and the Board accepts everything the private examiner states 
as true, including the statement that he treated the veteran 
for congestive heart failure.  

However, the change to the regulation requires that 
congestive heart failure be a complication of atherosclerotic 
heart disease or hypertensive vascular disease.  And there is 
no evidence that the veteran had either atherosclerotic heart 
disease or hypertensive vascular disease at the time of his 
death.

Specifically, neither the death certificate nor the private 
medical opinion indicates the presence of atherosclerotic 
heart disease or hypertensive vascular disease.   
Accordingly, the change in regulation is not applicable to 
this case and the change in the regulation is not material 
for the purpose of reopening the claim for service connection 
for the cause of death.  


ORDER

New and material evidence has not been received and the 
petition to reopen the claim of basic eligibility for VA 
Dependency and Indemnity Compensation (DIC) benefits is 
denied. 



____________________________________________
RONALD W. SCHOLZ, 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


